Name: Commission Regulation (EEC) No 1008/91 of 23 April 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 105/ 12 Official Journal of the European Communities 25 . 4. 91 COMMISSION REGULATION (EEC) No 1008/91 of 23 April 1991 establishing unit values for the determination of the customs value of certain perishable goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 26 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 April 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26 . (2) OJ No L 321 , 21 . 11 . 1990, p . 6 . 25. 4. 91 Official Journal of the European Communities No L 105/ 13 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 070i 90 511 0701 90 59 | New potatoes 31,66 1343 250,02 65,39 220,65 7079 24,44 48326 73,67 21,81 1.20 0702 00 101 0702 00 90] Tomatoes 104,29 4427 823,58 215,39 726,85 23320 80,52 159188 242,68 71,86 1.30 0703 10 19 Onions (other than seed) 27,62 1 172 218,13 57,05 192,51 6176 21,32 42162 64,27 19,03 1.40 0703 20 00 Garlic 248,07 10 530 1 958,93 512,33 1 728,86 55469 191,52 378 638 577,23 170,94 1.50 ex 0703 90 00 Leeks 41,39 1757 326,90 85,49 288,51 9256 31,96 63187 96,33 28,52 1.60 ex 0704 10 1 0 1 ex 0704 10 901 Cauliflowers 111,88 4727 881,91 229,55 781,19 24749 86,13 171354 258,72 78,54 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,77 1004 187,40 48,78 165,99 5259 18,30 36411 54,97 16,69 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 110,67 4697 873,91 228,56 771,27 24745 85,44 168916 257,51 76,25 1.100 ex 0704 90 90 Chinese cabbage 66,28 2813 523,40 136,89 461,93 14820 51,17 101 168 154,23 45,67 1.110 0705 11 101 0705 11 901 Cabbage lettuce (head lettuce) 84,14 3 571 664,45 173,78 586,42 18814 64,96 128432 195,79 57,98 1.120 ex 0705 29 00 Endives 45,32 1923 357,88 93,59 315,84 10133 34,99 69174 105,45 31,22 1.130 ex 0706 10 00 Carrots 40,07 1701 316,46 82,76 279,29 8960 30,94 61 168 93,25 27,61 1.140 ex 0706 90 90 Radishes 54,33 2302 429,62 111,96 379,00 12152 41,89 83107 126,19 37,58 1.150 0707 00 111 0707 00 19 } Cucumbers 48,12 2042 379,99 99,38 335,36 10759 37,15 73448 111,97 33,15 1.160 0708 10 101 0708 10 90 | Peas (Pisum sativum) 272,65 11 573 2152,95 563,08 1 900,09 60963 210,49 416140 634,41 187,87 1.170 Beans : I 1.170.1 0708 20 101 0708 20 90f Beans (Vigna spp., Phaseolus spp.) 178,94 7595 1413,04 369,56 1 247,08 40011 138,15 273124 416,38 123,30 1.170.2 0708 20 101 0708 20 90j Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 232,02 9 848 1832,18 479,18 1617,00 51880 179,13 354140 539,89 159,88 1.180 ex 0708 90 00 Broad beans 47,72 2025 376,84 98,56 332,59 10670 36,84 72840 111,04 32,88 1.190 0709 10 00 Globe artichokes 81,73 3469 645,38 168,79 569,58 18274 63,09 124744 190,17 56,31 1.200 1.200.1 1.200.2 ex 0709 20 00 ex 0709 20 00 Asparagus :  green  other 217,28 334,41 9 222 14194 1715,73 2640,69 448,73 690,64 1 514,23 2330,55 48 582 74774 167,74 258,18 331631 510415 505,57 778,13 149,72 230,43 1.210 0709 30 00 Aubergines (egg-plants) 93,40 3964 737,52 192,89 650,90 20883 72,10 142555 217,32 64,35 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 64,25 2727 507,38 132,70 447,79 14367 49,60 98072 149,51 44,27 1.230 0709 51 30 Chantarelles 547,80 23223 4305,96 1 127,97 3 777,47 112445 420,46 845160 1271,93 383,30 1.240 0709 60 10 Sweet peppers 165,81 7038 1 309,33 342,44 1 155,56 37075 128,01 253079 385,82 114,25 1.250 0709 90 50 Fennel 132,46 5606 1044,13 272,03 925,86 29388 102,12 202520 306,62 92,52 1.260 0709 90 70 Courgettes 85,96 3649 678,84 177,54 599,11 19222 66,37 131211 200,03 59,23 1.270 ex 0714 20 10 Sweet potatoes, whole , fresh (intended for human consumption) 72,78 3080 573,1 1 149,64 502,35 15180 55,82 112490 168,76 50,99 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 87,98 3716 694,15 180,34 612,04 18 967 67,47 135667 203,31 61,65 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 61,55 2612 486,08 127,13 428,99 13764 47,52 93955 143,23 42,41 2.30 ex 0804 30 00 Pineapples , fresh 48,18 2045 380,47 99,50 335,79 10773 37,19 73541 112,11 33,20 2.40 ex 0804 40 10 1 ex 0804 40 901 Avocados, fresh 140,67 5970 1 110,78 290,51 980,32 31453 108,60 214701 327,31 96,93 No L 105/ 14 Official Journal of the European Communities 25 . 4. 91 Code CN code l Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 l Guavas and mangoes, fresh 182,54 7748 1441,47 377,00 1 272,18 40817 140,93 278621 424,76 125,78 2.60 Sweet oranges, fresh : Il || 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 59,50 2525 469,86 122,88 414,67 13304 45,93 90818 138,45 41,00 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels , Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis , Ovalis, Trovita and Hamlins 42,60 1808 336,42 87,98 296,91 9526 32,89 65027 99,13 29,35 2.60.3 0805 10 19 0805 10 29 0805 10 39  Others 34,76 1471 273,98 71,38 242,95 7711 26,79 53142 80,45 24,27 0805 10 49 I I \ 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids , fresh : 2.70.1 ex 0805 20 10  Clementines 98,73 4183 780,66 203,45 688,69 22082 76,12 151013 229,30 68,30 2.70.2 ex 0805 20 30  Monreales and Satsumas 89,58 3 802 707,36 185,00 624,28 20029 69,15 136725 208,43 61,72 2.70.3 ex 0805 20 50  Mandarins and wilkings 50,18 2123 395,58 103,06 350,77 11 134 38,69 76727 116,16 35,05 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 79,74 3385 . 629,72 164,69 555,76 17831 61,56 121719 185,56 54,95 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 46,76 1985 369,27 96,58 325,90 10456 36,10 71377 108,81 32,22 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 56,24 2383 444,73 115,90 392,33 12580 43,36 86029 130,62 38,91 2.90 Grapefruit, fresh : 1 | 2.90.1 ex 0805 40 00  white 32,85 1394 259,45 67,85 228,97 7346 25,36 50148 76,45 22,64 2.90.2 ex 0805 40 00  pink 72,96 3097 576,17 150,69 508,50 16315 56,33 111367 169,78 50,27 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 119,38 5067 942,67 246,54 831,96 26693 92,16 182208 277,77 82,26 2.110 0807 10 10 Water-melons 27,15 1 151 213,48 55,92 187,27 5574 20,84 41901 63,05 19,00 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral , Futuro 81,89 3476 646,69 169,13 570,74 18311 63,22 124998 190,56 56,43 2.120.2 ex 0807 10 90  other 174,27 7397 1376,15 359,91 1 214,52 38 967 134,54 265993 405,51 120,08 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 61,49 2610 485,61 127,00 428,58 13750 47,47 93864 143,09 42,37 2.140 l Pears I \ 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 178,43 7573 1 408,99 368,50 1243,51 39897 137,75 272342 415,18 122,95 2.140.2 0808 20 31 il \ Il|||||||| 0808 20 33 0808 20 35 l Other 74,48 3161 588,18 153,83 519,10 16654 . 57,50 113688 173,31 51,32 0808 20 39 I \ II IlIlll||\\ 2.150 0809 10 0b Apricots 140,85 5932 1 109,84 288,19 981,41 30821 108,42 216792 324,75 99,48 2.160 0809 20 10 0809 20 90 Cherries 151,28 6386 1 193,65 309,95 1 053,40 33046 1 1 6,27 232934 349,44 106,23 2.170 ex 0809 30 00 Peaches 156,67 6630 1 234,89 321,73 1 095,02 34757 120,78 239 522 362,64 109,42 25. 4. 91 Official Journal of the European Communities No L 105/ 15 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 106,81 4533 843,46 220,60 744,40 23883 82,46 163032 248,54 73,60 2.190 0809 40 0809 40 U 1 191 Plums 144,15 6118 1 138,32 297,71 1 004,63 32232 111,29 220024 335,42 99,33 2.200 0810 10 0810 10 101 90 ] Strawberries 149,46 6344 1 180,23 308,67 1041,62 33419 115,39 228125 347,77 102,99 2.205 0810 20 10 Raspberries 111,13 47163 8 773,96 2294,74 7743,49 248444 857,83 1 695905 2585,42 765,64 2.210 0810 40 30 Fruit of the species Vactinium myrtillus 145,50 6146 1 147,96 298,25 1012,17 31366 111,57 224360 336,22 101,95 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.J 133,86 5 682 1 057,04 276,46 932,90 29931 103,34 204315 311,48 92,24 2.230 ex 0810 90 80 Pomegranates 54,65 2307 431,24 111,97 380,57 11938 42,00 84154 126,24 38,38 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 84,91 3 597 671,41 174,98 592,31 18992 65,47 129 879 197,20 58,74 2.250 ex 0810 90 30 Lychees 235,15 9951 1 853,49 482,89 1 643,55 52168 181,28 359505 544,31 164,23